UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04345) Exact name of registrant as specified in charter:	Putnam Tax Free Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period :	August 1, 2013 — July 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamTax-Free High YieldFund Annual report7 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 59 Shareholder meeting results 60 About the Trustees 61 Officers 63 Consider these risks before investing: Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The fund may invest significantly in particular segments of the tax-exempt debt market, making it more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The first half of 2014 proved to be an exceptional time for U.S. equities, with markets exhibiting great resilience in the face of rising geopolitical strife around the world. Then, after hovering near record lows earlier in the year, volatility spiked in mid-summer, generated by escalating military conflicts in Ukraine, Iraq, and Gaza, as well as concern that the U.S. Federal Reserve would raise interest rates sooner than expected because of an improving U.S. economy. We believe that the fundamentals of the U.S. economy and equity markets are sound. Unemployment has declined significantly and second-quarter GDP growth has reaccelerated after the weather-related slowdown in the first three months of 2014. The stock market advance appears to be on solid footing, in our opinion, with valuations in the middle of their historic ranges, a strong corporate earnings outlook, and a rise in merger-and-acquisition activity. Moreover, government bonds have generally performed well, as have other fixed-income securities. Abroad, however, we note headwinds. Unemployment in Europe remains stubbornly high. Also, the European Union has imposed economic sanctions on Russia as a penalty for its annexation of Ukraine’s Crimea region, and these appear to be having a negative impact on Europe’s tentative recovery, which stalled in the second quarter. The recent uptick in volatility and modest stock market retreat serve as a clear reminder that markets will experience inevitable ups and downs. That’s why Putnam offers a wide range of strategies for all environments, including products designed to manage risk during periods of higher volatility. As we advance into the second half of the year, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and tolerance for risk. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees September 18, 2014 Performance snapshot Annualized total return (%) comparison as of 7/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares. 4     Tax-Free High Yield Fund Interview with your fund’s portfolio manager Paul M. Drury, CFA The outlook for municipal bonds improved during the 12-month reporting period ended July 31, 2014. What contributed to the more favorable environment for this asset class? Market conditions in the municipal bond market improved during the second half of the reporting period, with both the fundamental [macroeconomic] and technical [supply/demand dynamics] backdrop improving. As such, this asset class closed out the reporting period with positive gains despite considerable volatility in the first half of the fiscal year stemming from interest-rate and headline fears. Generally speaking, interest rates and bond yields rose during the first half of the period, as investors grappled with the Federal Reserve’s statements that it was considering a timetable for winding down its stimulative bond-buying program, known as quantitative easing [QE]. Municipal bonds came under selling pressure in the June to August2013 time frame, despite assurances from the Fed that the scaling back of QE would be tied to improvements in the U.S. economy. Headline credit situations — most notably Detroit’s bankruptcy and Puerto Rico’s credit challenges — also concerned investors, which in turn led to further fund outflows and downward pressure on municipal bond prices. The municipal bond markets reversed course in January, with the Barclays Municipal Bond Index posting a gain of almost 2% for the Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/14. See pages 4 and 11–14 for additional fund performance information. Index descriptions can be found on page 16. Tax-Free High Yield Fund     5 month, as fears surrounding weaker-than-anticipated economic data and developing stress in emerging markets abated. The positive momentum flowed into March, making January to March 2014 one of the three best first quarters for the asset class during the past 20 years. March also saw fiscally strained Puerto Rico come to market with its $3.5 billion in G.O. [general obligation] bonds, which was met with solid demand. For the balance of the reporting period, municipal bond prices climbed higher as broader economic data picked up. Despite the improving economic data, municipal bond interest rates continued to fall. Volatility trended lower as well, and the Fed steadily scaled back QE while affirming its commitment to low rates during this transitional phase. Rates dropped further in July as investors sought the relative safety of U.S. Treasuries amid rising geopolitical tensions in Ukraine, Iraq, and Gaza. All told, municipal bonds followed a similar path as Treasuries during the rally but had technical tailwinds propelling their prices higher as well. Could you discuss the factors contributing to the improving technicals in the municipal bond market? Municipal bond issuance, which has been trending down in recent years, continued at a modest pace, and this was beneficial for municipal bond prices. Declining volume was due, in part, to state and local governments undertaking fewer projects while turning their fiscal attention toward funding employee pensions and other fixed costs in their budgets. This modest level of supply has not kept pace with the solid demand from traditional tax-sensitive retail investors. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 7/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Tax-Free High Yield Fund “With interest rates still low and fundamental credit quality generally solid, there has been greater investor appetite for the yields offered by longer-term and lower-rated municipal bonds.” Paul Drury Crossover taxable buyers have also been drawn to the competitive yields and attractive relative value offered by this asset class rather than by its tax benefit. Meanwhile, inflows to tax-free mutual funds, an important measure of demand, turned positive in the first quarter of 2014 — primarily in tax-free high-yield bond funds. We saw a continuation of this strong investor interest for the balance of the period. With interest rates still low and fundamental credit quality generally solid, there has been greater investor appetite for the yields offered by municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. How did Putnam Tax-Free High Yield Fund perform against this backdrop? With the increasingly favorable market conditions, longer-maturity municipal bonds led their shorter-term counterparts, and lower-quality bonds outperformed higher-quality bonds. Given the portfolio’s emphasis on higher-yielding, lower-rated municipal bonds with long-term maturities, the fund sat squarely in the most rewarding sectors of the municipal bond market, outperforming higher-quality portfolios of tax-free bonds. Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Tax-Free High Yield Fund     7 For the 12-month period ended July31, 2014, the fund generated positive returns that surpassed its benchmark, the Barclays Municipal Bond Index, but lagged the average return of its Lipper peer group. What were your key investment themes? Our defensive strategies remained in place during the period, since we expected continued pressure on interest rates over the longer term as the Fed had begun to unwind its economic stimulus program and investors adjusted their expectations about the central bank’s monetary policy. We kept the fund’s duration positioning, or interest-rate sensitivity, below that of its Lipper peer group. This included maintaining a slightly higher cash position in the portfolio to help shelter the fund from price pressures in an interest-rate environment that might be trending higher. We also believed carrying a slightly higher-than-average cash balance afforded the fund greater flexibility to purchase attractively valued bonds even in a rising-rate environment. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects. While we believe that conditions are improving at the state and local levels, we continued to underweight local G.O. bonds relative to the benchmark. These securities rely on the taxing power of the issuer and the health of the local economy to make payments. From a credit-quality perspective, we found attractive relative value in municipal bonds rated A and Baa by Moody’s during the period. At the end of the period, the portfolio Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Tax-Free High Yield Fund held an overweight exposure to municipal bonds rated Baa relative to its Lipper peer group. In terms of sectors, we favored transportation, higher education, essential service utilities, industrial, and continuing-care retirement community bonds relative to the fund’s Lipper universe. Overall, this credit positioning contributed positively to performance. Our shorter-duration interest-rate positioning was the biggest detractor for relative performance versus our peers, as interest rates moved lower during the period. An underweight exposure to Puerto Rico bonds also dampened results, especially during the first half of 2014 when the municipal bond market rallied and Puerto Rico bonds moved higher. However, we plan to maintain our underweight exposure to issuers in Puerto Rico given our negative credit outlook for the Commonwealth. How would you describe the general health of the municipal bond market? Overall, the fundamental credit outlook for municipal bonds remains solid, in our opinion. For calendar year 2013, bankruptcy filings represented 0.07% of the $3.6 trillion municipal bond market — well below the long-term average of 7.55% for global corporate bonds, according to Moody’s. The default rate continues to remain low, and we don’t believe defaults will increase meaningfully in the near future. Of course, there are outliers, such as Detroit, Michigan and Puerto Rico, that have garnered significant media attention, but for the most part, these have been isolated credit situations. At the state level, we have seen improvement across the board, and most state fiscal situations are stable. State tax receipts increased for 16 straight quarters during the 2010 to 2013 time frame. Furthermore, conditions in the housing market continue to improve, generating stronger property tax collections for state and local government coffers. What is your outlook for the municipal bond market, and how are you positioning the fund? Despite the strong gains for municipal bonds in 2014 to date and our belief that the credit outlook for municipal bonds appears solid given improvement in U.S. growth, we still remain cautious and believe that there could be some volatility surrounding supply/demand factors and interest rates in the coming months. With regard to tax policy, we think comprehensive tax reform is unlikely at least until after the 2014 midterm elections. Over the longer term, we believe federal deficits and pressures around social programs will likely contribute to the ongoing debate for broader tax reform, which could affect the value of municipal bonds. As we witnessed throughout the reporting period, municipal bond prices can be influenced by a host of factors — most notably, the direction of U.S. Treasury rates; headline risk, as we saw in Detroit and Puerto Rico; and municipal bond flows. Against this backdrop, we plan to maintain a defensive duration posture because we believe that the municipal bond market’s attractive returns thus far in 2014 can be attributed primarily to a combination of lower rates and strong market technicals. Nevertheless, we believe the ebb and flow of the markets present inefficiencies that create attractive investment opportunities. We see our fundamental research as the key to unlocking these opportunities and providing return potential. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the Tax-Free High Yield Fund     9 fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul M. Drury has a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund’s portfolio managers are Susan A. McCormack, CFA, and Thalia Meehan, CFA. IN THE NEWS Since Russia’s annexation of Ukraine’s Crimea region in March, economic sanctions have escalated between Russia and the West. Russia’s weapons arsenal in this battle has included import bans on agricultural goods like U.S. chicken, Norwegian salmon, Dutch cheese, and Polish apples. As a minor trading partner of Russia, the United States will likely see little economic impact, but the sanctions come at a difficult time for Europe’s agricultural sector and the eurozone’s anemic economic recovery. Also harmed will be the Russian consumer, who will wind up paying more for goods as supplies dwindle. While Western sanctions earlier this year targeted Russia’s banks and its military and oil industries, Russia fired a retaliatory salvo in consumer sectors in early August, banning the import of meat, fish, dairy products, and other agricultural products from nations that have imposed sanctions on Russia. For now, disruption of the trade in Russian natural gas, vitally important to Russia’s export earnings and to Europe’s energy supply, appears to be off the table. But if the Ukrainian situation should deteriorate, sanctions in this critical sector could have far-reaching effects on both sides. 10     Tax-Free High Yield Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/14 Class A Class B Class C Class M Class Y (inceptiondates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Annualaverage (life of fund) 6.19% 6.04% 6.19% 6.19% 5.35% 5.35% 5.95% 5.83% 5.94% 10 years 63.26  56.73  55.23  55.23  51.15  51.15  58.83  53.67  62.65  Annualaverage 5.02  4.60  4.50  4.50  4.22  4.22  4.74  4.39  4.98  5 years 51.57  45.51  47.02  45.02  45.92  45.92  49.56  44.70  53.62  Annualaverage 8.67  7.79  8.01  7.72  7.85  7.85  8.38  7.67  8.97  3 years 22.03  17.15  19.75  16.75  19.21  19.21  20.96  17.03  22.92  Annualaverage 6.86  5.42  6.19  5.30  6.03  6.03  6.55  5.38  7.12  1 year 8.47  4.13  7.79  2.79  7.54  6.54  8.18  4.67  8.69  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and, for class C shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Tax-Free High Yield Fund     11 Comparative index returns For periods ended 7/31/14 Barclays Municipal Bond Index Lipper High Yield Municipal Debt Funds category average* Annual average (life of fund) 6.88% 6.32% 10 years 60.60 52.76 Annual average 4.85 4.30 5 years 30.67 48.75 Annual average 5.50 8.24 3 years 15.95 21.86 Annual average 5.06 6.80 1 year 7.27 9.10 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/14, there were 135, 115, 97, 63, and 4 funds, respectively, in this Lipper category. Change in the value of a $10,000 investmentb ($9,600 after sales charge) Cumulative total return from 7/31/04 to 7/31/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,523 and $15,115, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $15,367. A $10,000 investment in the fund’s class Y shares would have been valued at $16,265. 12     Tax-Free High Yield Fund Fund price and distribution information For the 12-month period ended 7/31/14 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.552195 $0.478733 $0.460920 $0.520529 $0.579872 Capital gains 2 — Total $0.552195 $0.478733 $0.460920 $0.520529 $0.579872 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue 7/31/13 $11.85 $12.34 $11.87 $11.88 $11.85 $12.25 $11.89 7/31/14 12.27 12.78 12.29 12.29 12.27 12.68 12.31 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 4.16% 3.99% 3.53% 3.38% 3.89% 3.76% 4.37% Taxable equivalent 4 7.35 7.05 6.24 5.97 6.87 6.64 7.72 Current 30-day SEC yield 5 N/A 3.34 2.87 2.72 N/A 3.11 3.72 Taxable equivalent 4 N/A 5.90 5.07 4.81 N/A 5.49 6.57 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Tax-Free High Yield Fund     13 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class Y (inceptiondates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Annualaverage (life of fund) 6.19% 6.04% 6.19% 6.19% 5.36% 5.36% 5.95% 5.83% 5.95% 10 years 64.46  57.88  56.36  56.36  52.37  52.37  59.99  54.79  63.72  Annualaverage 5.10  4.67  4.57  4.57  4.30  4.30  4.81  4.47  5.05  5 years 53.89  47.73  49.12  47.12  48.27  48.27  51.85  46.92  55.98  Annualaverage 9.00  8.12  8.32  8.03  8.20  8.20  8.71  8.00  9.30  3 years 23.31  18.38  21.01  18.01  20.56  20.56  22.33  18.35  24.21  Annualaverage 7.23  5.79  6.56  5.67  6.43  6.43  6.95  5.78  7.49  1 year 6.11  1.86  5.44  0.44  5.37  4.37  5.82  2.39  6.42  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/13 0.80% 1.42% 1.57% 1.07% 0.57% Annualized expense ratio for the six-month period ended 7/31/14* 0.80% 1.42% 1.57% 1.07% 0.57% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 14     Tax-Free High Yield Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2014, to July 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.09 $7.25 $8.01 $5.47 $2.92 Ending value (after expenses) $1,062.90 $1,058.70 $1,057.90 $1,061.50 $1,063.90 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2014, use the following calculation method. To find the value of your investment on February 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.01 $7.10 $7.85 $5.36 $2.86 Ending value (after expenses) $1,020.83 $1,017.75 $1,017.01 $1,019.49 $1,021.97 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Tax-Free High Yield Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings 16     Tax-Free High Yield Fund do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2014, Putnam employees had approximately $486,000,000 and the Trustees had approximately $134,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Tax-Free High Yield Fund     17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18     Tax-Free High Yield Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and Tax-Free High Yield Fund     19 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam 20     Tax-Free High Yield Fund Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that Tax-Free High Yield Fund     21 differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper High Yield Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2013, there were 122, 115 and 93 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should 22     Tax-Free High Yield Fund be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Tax-Free High Yield Fund     23 Financial statements A note about your fund’s auditors Between July 18, 2013 and December 16, 2013, which included a portion of your fund’s fiscal year, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. This investment is inconsistent with the SEC’s independence rules applicable to auditors. Although upon the disposition of the investment by the member firm on December 16, 2013, PwC and its affiliates took all necessary steps to eliminate this issue, the requirements of the SEC’s independence rules were not met for your fund’s fiscal year because the SEC’s rules require an audit firm to be independent for the entire fiscal year under audit. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24     Tax-Free High Yield Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Tax-Free Income Trust and Shareholders of Putnam Tax-Free High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Tax-Free High Yield Fund (the “fund”) at July 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2014 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLPBoston, MassachusettsSeptember 18, 2014 Tax-Free High Yield Fund     25 The fund’s portfolio 7/31/14 Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificates of Participation FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. Radian Insd. Radian Group Insured VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.3%)* Rating** Principalamount Value Alabama (1.6%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 $2,300,000 $2,489,612 Jefferson Cnty., Swr. Rev. Bonds Ser. D, 6 1/2s, 10/1/53 BBB– 3,000,000 3,391,380 zero%, 10/1/46 BBB– 7,500,000 4,435,199 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A 6 1/4s, 11/1/33 BBB 3,000,000 3,396,180 5.8s, 5/1/34 Baa2 1,750,000 1,952,703 15,665,074 Arizona (2.7%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.) Ser. A, 7 5/8s, 12/1/29F D/P 5,575,000 16,664 7 1/4s, 12/1/19F D/P 500,000 1,495 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa1 4,000,000 4,222,800 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth. Network), 5s, 12/1/42 A– 1,100,000 1,113,002 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 4,800,000 5,416,272 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies Project), 6.3s, 7/1/42 BB/F 430,000 439,365 (Great Hearts Academies), 6s, 7/1/32 BB/F 300,000 307,293 (Choice Academies, Inc.), 5 3/8s, 9/1/32 BB+ 2,000,000 1,924,980 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa1 1,000,000 1,013,280 (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB 1,395,000 1,387,899 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 2,450,000 2,435,716 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A– 1,525,000 1,798,555 5s, 12/1/37 A– 1,430,000 1,567,480 5s, 12/1/32 A– 1,500,000 1,666,485 26     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Arizona cont. Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6s, 12/1/32 BB–/P $1,350,000 $1,426,734 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 1,600,000 1,592,528 26,330,548 Arkansas (0.2%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BB+/P 2,000,000 2,085,179 2,085,179 California (12.8%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6s, 7/1/31 BBB+/F 1,295,000 1,449,882 CA Edl. Fac. Auth. Rev. Bonds (U. of La Verne), Ser. A, 5s, 6/1/35 Baa1 1,000,000 1,006,020 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 Baa1 7,000,000 7,115,710 5 1/4s, 2/1/37 Baa1 2,705,000 2,757,990 CA Muni. Fin. Auth. Rev. Bonds (Emerson College), 6s, 1/1/42 Baa1 3,330,000 3,808,120 CA Poll. Control Fin. Auth. Solid Waste Disp. 144A Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 A– 2,000,000 2,062,940 CA School Fin. Auth. Rev. Bonds (2023 Union, LLC), Ser. A, 6s, 7/1/33 BBB– 1,000,000 1,071,850 (Klare Holdings), Ser. A, 5s, 7/1/34 BB+ 2,075,000 2,113,886 CA State G.O. Bonds, 5s, 9/1/30 Aa3 7,500,000 8,434,050 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), 5 1/4s, 8/15/39 BBB 800,000 851,976 CA State Muni. Fin. Auth. Charter School Rev. Bonds (Partnerships Uplift Cmnty.), Ser. A 5 1/4s, 8/1/42 BB+ 850,000 867,774 5s, 8/1/32 BB+ 665,000 684,850 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5s, 11/21/45 Baa3 6,000,000 6,165,300 CA State Pub. Wks. Board Rev. Bonds Ser. A-1, 6s, 3/1/35 A1 2,000,000 2,340,400 (States Prisons — LA), Ser. C, 5 3/4s, 10/1/31 A1 1,000,000 1,175,860 (Judicial Council Projects), Ser. D, 5s, 12/1/31 A1 1,000,000 1,105,620 (Capital Projects), Ser. A, 5s, 4/1/30 A1 5,000,000 5,577,850 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (American Baptist Homes West), 6 1/4s, 10/1/39 BBB 2,500,000 2,657,775 (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/42 BB/P 1,750,000 1,841,945 (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 6,000,000 6,446,940 (Terraces at San Joaquin Gardens), Ser. A, 5 5/8s, 10/1/32 BB/P 1,105,000 1,154,471 (U. CA Irvine E. Campus Apts. Phase 1), 5 3/8s, 5/15/38 Baa2 1,500,000 1,612,995 Tax-Free High Yield Fund     27 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value California cont. CA Statewide Cmnty. Dev. Auth. Rev. Bonds (American Baptist Homes of the West), 5s, 10/1/43 BBB $1,000,000 $1,006,590 (Sr. Living-Presbyterian Homes), Ser. A, 4 7/8s, 11/15/36 BBB– 1,000,000 996,560 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB+ 3,300,000 3,338,741 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02 5.05s, 9/2/35 BB+/P 1,765,000 1,766,712 5s, 9/2/30 BB+/P 1,685,000 1,687,207 Chula Vista, Cmnty. Fac. Dist. Special Tax Rev. Bonds (No. 07-I Otay Ranch Village Eleven), 5.1s, 9/1/26 BBB–/P 335,000 337,801 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, 6s, 1/15/53 BBB– 5,145,000 5,860,772 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-1, 5 3/4s, 6/1/47 B3 2,000,000 1,596,920 Ser. A-2, 5.3s, 6/1/37 B3 12,000,000 9,518,640 Ser. A-1, 5s, 6/1/33 B3 1,950,000 1,560,878 Ser. A-1, 4 1/2s, 6/1/27 B 255,000 226,772 La Verne, COP (Brethren Hillcrest Homes), 5s, 5/15/36 BBB–/F 775,000 793,003 M-S-R Energy Auth. Rev. Bonds Ser. A, 6 1/2s, 11/1/39 A– 1,250,000 1,645,288 Ser. B, 6 1/2s, 11/1/39 A– 2,000,000 2,632,460 North Natomas, Cmnty. Fac. Special Tax Bonds, Ser. D, 5s, 9/1/26 BBB+/P 1,070,000 1,078,967 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 6 1/4s, 8/1/30 BBB/P 1,500,000 1,772,115 (Election 2006), Ser. A, 5 1/2s, 8/1/32 BBB/P 1,500,000 1,652,565 Oakley, Pub. Fin. Auth. Special Assmt. Bonds, 5s, 9/2/31 BBB– 1,645,000 1,717,100 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/37 BB+/P 1,000,000 1,017,240 Riverside Cnty., Trans. Comm. Toll Rev. Bonds, Ser. A, 5 3/4s, 6/1/44 BBB– 750,000 841,973 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.), Ser. 97-01 5.1s, 9/1/35 BBB–/P 2,500,000 2,500,250 5s, 9/1/29 BBB–/P 1,355,000 1,355,176 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. B, zero%, 8/1/44 Aa2 15,000,000 3,303,150 San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C, zero%, 7/1/40 Aa3 5,000,000 1,470,650 28     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value California cont. San Francisco City & Cnty. Redev. Agcy. Cmnty. Fac. Dist. Special Tax Bonds (No. 6 Mission Bay South), Ser. A, 5.15s, 8/1/35 BB+/P $1,000,000 $1,003,330 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/43 BB+/P 8,000,000 1,501,360 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South Redev.), Ser. D, 6 1/2s, 8/1/31 BBB+ 500,000 547,510 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Bonds (Impt. Area No. 1), Ser. A 5s, 9/1/29 (Prerefunded 9/1/21) BBB+ 990,000 1,050,430 5s, 9/1/28 (Prerefunded 9/1/21) BBB+ 990,000 1,056,083 Selma, Unified School Dist. G.O. Bonds (Election of 2006), Ser. C, AGO, zero%, 8/1/37 AA 2,400,000 817,512 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/4s, 11/1/21 A– 1,500,000 1,736,040 Sunnyvale, Special Tax Rev. Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P 3,780,000 3,785,897 123,479,896 Colorado (3.3%) CO Pub. Hwy. Auth. Rev. Bonds (E-470), zero%, 9/1/41 Baa2 1,000,000 258,510 Ser. A, NATL, zero%, 9/1/28 AA– 5,000,000 2,728,800 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmnty.), 6 3/8s, 1/1/41 BB–/P 810,000 853,092 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 BBB/F 800,000 872,112 (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 2,850,000 2,932,850 (Evangelical Lutheran Good Samaritan Society), 5 5/8s, 6/1/43 A3 650,000 714,136 (Evangelical Lutheran Good Samaritan Society), 5 1/2s, 6/1/33 A3 200,000 223,208 (Valley View Assn.), 5 1/4s, 5/15/42 A– 3,025,000 3,073,913 (Christian Living Cmntys.), 5 1/4s, 1/1/37 BB–/P 750,000 763,770 (Valley View Assn.), 5 1/8s, 5/15/37 A– 1,000,000 1,014,780 (Christian Living Cmntys.), 5 1/8s, 1/1/30 BB–/P 1,415,000 1,452,186 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB– 2,100,000 2,182,425 (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/33 A3 5,250,000 5,610,255 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero%, 9/1/34 AA– 12,000,000 4,649,400 Plaza, Tax Assoc. Bonds (Metro. Dist. No. 1), 5s, 12/1/40 BB/P 3,850,000 3,896,778 31,226,215 Connecticut (0.2%) Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. A, 7 3/4s, 1/1/43 B–/P 2,000,000 2,085,099 2,085,099 Tax-Free High Yield Fund     29 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Delaware (1.6%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 $1,700,000 $1,900,395 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 5,000,000 5,284,900 DE State Hlth. Facs. Auth. VRDN (Christiana Care), Ser. A, 0.08s, 10/1/38 VMIG1 8,535,000 8,535,000 15,720,295 District of Columbia (1.9%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB+ 7,000,000 7,762,999 (Kipp Charter School), 6s, 7/1/33 BBB+ 1,000,000 1,148,560 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Dulles Metrorail), 5s, 10/1/53 Baa1 3,000,000 3,090,180 (2nd Sr. Lien), Ser. B, zero%, 10/1/40 Baa1 995,000 248,820 (2nd Sr. Lien), Ser. B, zero%, 10/1/38 Baa1 20,000,000 5,586,800 17,837,359 Florida (5.3%) Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 Baa2 1,500,000 1,500,780 Fishhawk, CCD IV Special Assmt. Bonds, 7 1/4s, 5/1/43 B/P 600,000 629,964 Greater Orlando Aviation Auth. Rev. Bonds (JetBlue Airways Corp.), 5s, 11/15/36 B/P 1,000,000 969,870 Heritage Harbour Marketplace Cmnty., Dev. Dist. Special Assmt. Bonds, 5.6s, 5/1/36 B–/P 2,180,000 2,005,272 Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (FL Proton Therapy Inst.), Ser. A, 6s, 9/1/17 BB–/P 440,000 474,962 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 Baa3 5,250,000 5,215,245 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 1,820,000 1,878,568 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BB+ 4,925,000 4,952,432 (Shell Pt./Alliance), 5s, 11/15/32 BB+ 3,210,000 3,231,732 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.2s, 12/15/25 Ba1 1,000,000 1,004,600 Miami-Dade Cnty., Aviation Rev. Bonds, Ser. B, 5s, 10/1/41 A2 4,500,000 4,829,445 Miami-Dade Cnty., Indl. Dev. Auth. Rev. Bonds (Pinecrest Academy, Inc.), 5s, 9/15/34 BBB– 1,750,000 1,751,278 Middle Village Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A, 6s, 5/1/35 D/P 1,915,000 1,603,851 Midtown Miami Cmnty. Dev. Dist. Special Assmt. Bonds (Garage), Ser. A, 5s, 5/1/29 BB–/P 750,000 765,923 Myrtle Creek, Impt. Dist. Special Assmt. Bonds, Ser. A, 5.2s, 5/1/37 B+/P 1,840,000 1,863,037 Orlando Cmnty. Redev. Agcy. Tax Alloc. Bonds (Republic Drive/Universal), 5s, 4/1/24 A–/F 2,760,000 2,997,746 30     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Florida cont. Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ $6,000,000 $6,358,200 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B/P 2,410,000 1,604,192 Sarasota Cnty., Hlth. Fac. Auth. Retirement Fac. Rev. Bonds (Village On The Isle), 5 1/2s, 1/1/27 BBB+/F 1,950,000 2,071,544 Town Ctr. at Palm Coast, Cmnty. Dev. Dist. Special Assmt. Bonds, 6s, 5/1/36 B/P 1,725,000 1,556,640 Verandah, West Cmnty. Dev. Dist. Special Assmt. Bonds (Cap. Impt.), 5s, 5/1/33 BB–/P 1,000,000 998,810 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Phase II), 6 1/8s, 5/1/39 BB/P 850,000 933,972 Village Cmnty. Dev. Dist. No. 9 Special Assmt. Bonds, 5s, 5/1/22 BB/P 675,000 706,685 Village Community Development District No. 10 Special Assmt. Bonds, 5 3/4s, 5/1/31 BB/P 1,200,000 1,253,484 51,158,232 Georgia (3.0%) Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5s, 1/1/32 A1 1,150,000 1,292,094 5s, 1/1/31 A1 1,925,000 2,174,422 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 Aa3 5,000,000 5,963,850 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines) Ser. B, 9s, 6/1/35 B1 3,935,000 4,118,096 Ser. A, 8 3/4s, 6/1/29 B1 2,000,000 2,490,080 Fulton Cnty., Res. Care Fac. Rev. Bonds (Canterbury Court), Class A, 6 1/8s, 2/15/34 BB/P 1,800,000 1,818,324 GA State Private College & U. Auth. Rev. Bonds (Mercer U.), Ser. A, 5s, 10/1/32 Baa2 1,100,000 1,151,073 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 5/8s, 11/15/39 BBB+ 1,200,000 1,339,980 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 A– 1,255,000 1,458,020 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 3,150,000 3,288,726 Med. Ctr. Hosp. Auth. Rev. Bonds (Spring Harbor Green Island), 5 1/4s, 7/1/27 B+/P 2,375,000 2,406,113 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 BB/P 1,400,000 1,428,028 28,928,806 Guam (0.2%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,083,210 Territory of GU, Dept. of Ed. COP (John F. Kennedy High School), Ser. A, 6 7/8s, 12/1/40 B+ 500,000 552,515 1,635,725 Tax-Free High Yield Fund     31 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Hawaii (1.1%) HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P $1,350,000 $1,574,464 (Hawaiian Elec. Co. — Subsidiary), 6 1/2s, 7/1/39 Baa1 7,000,000 8,030,470 (Kahala Nui), 5 1/8s, 11/15/32 BBB/F 1,050,000 1,128,656 10,733,590 Illinois (5.2%) Chicago, G.O. Bonds, Ser. A 5s, 1/1/36 A+ 1,000,000 1,011,930 5s, 1/1/34 A+ 3,100,000 3,158,094 Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 5,074,000 5,109,112 Chicago, Motor Fuel Tax Rev. Bonds AGM, 5s, 1/1/30 AA+ 200,000 217,012 5s, 1/1/28 AA+ 1,000,000 1,090,820 Chicago, O’Hare Intl. Arpt. Rev. Bonds, Ser. A, 5 3/4s, 1/1/39 A2 5,000,000 5,739,250 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing), 5 5/8s, 3/1/36 B/P 900,000 903,618 IL Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 BBB+ 3,500,000 4,266,850 (Rush U. Med. Ctr.), Ser. A, 7 1/4s, 11/1/38 A2 2,150,000 2,520,381 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 5,250,000 6,020,018 (IL Rush U. Med. Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,425,000 1,592,737 (Navistar Intl. Recvy. Zone), 6 1/2s, 10/15/40 B3 4,155,000 4,240,676 (Roosevelt U.), 6 1/2s, 4/1/39 Baa3 2,000,000 2,118,860 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 2,000,000 2,151,900 IL Fin. Auth. Solid Waste Disposal Rev. Bonds (Waste Mgmt., Inc.), Ser. A, 5.05s, 8/1/29 A– 5,045,000 5,193,979 IL Hlth. Fac. Auth. Rev. Bonds (Cmnty. Rehab. Providers Fac.), Ser. A, 7 7/8s, 7/1/20 CCC/P 366,239 190,444 IL State G.O. Bonds, 5 1/4s, 2/1/30 A3 1,000,000 1,066,150 IL State Sports Fac. Auth. Rev. Bonds, AGM, 5 1/4s, 6/15/32 ## AA 1,000,000 1,086,230 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 2,150,000 2,507,630 50,185,691 Indiana (2.1%) IN State Fin. Auth. Rev. Bonds (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/34 BBB– 3,750,000 4,006,988 (OH Valley Elec. Corp.), Ser. A, 5s, 6/1/32 Baa3 1,750,000 1,798,913 IN State Fin. Auth. VRDN, Ser. A-2, 0.08s, 2/1/37 VMIG1 6,875,000 6,875,000 IN State Fin. Auth. Econ. Dev. Mandatory Put Bonds (9/2/14) (Republic Svcs., Inc.) 0.4s, 12/1/37 BBB+ 2,000,000 2,000,000 Ser. A, 0.4s, 5/1/34 BBB+ 3,250,000 3,250,000 Valparaiso, Exempt Facs. Rev. Bonds (Pratt Paper, LLC), 6 3/4s, 1/1/34 B+/P 1,875,000 2,077,144 20,008,045 32     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Iowa (1.9%) IA Fin. Auth. Hlth. Fac. Rev. Bonds (Dev. Care Initiatives), Ser. A 5 1/2s, 7/1/25 BB+ $3,185,000 $3,300,265 5s, 7/1/20 BB+ 1,700,000 1,777,928 IA State Fin. Auth. Midwestern Disaster Rev. Bonds (IA Fertilizer Co., LLC), 5 1/2s, 12/1/22 BB– 1,500,000 1,569,614 (IA Fertilizer Co.), 5 1/4s, 12/1/25 BB– 3,000,000 3,162,570 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 10,000,000 8,309,000 18,119,377 Kansas (0.2%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village, Inc.), 7 1/4s, 5/15/39 BB/P 1,500,000 1,676,790 5 3/8s, 5/15/27 BB/P 500,000 507,615 2,184,405 Kentucky (1.2%) KY Econ. Dev. Fin. Auth. Rev. Bonds (First Mtge.), Ser. IA, 8s, 1/1/29 B+/P 196,000 198,142 (Masonic Home Indpt. Living II), 7 3/8s, 5/15/46 BB–/P 1,350,000 1,506,802 (Masonic Home Indpt. Living II), 7 1/4s, 5/15/41 BB–/P 900,000 1,010,709 KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 2,000,000 2,277,840 KY State Econ. Dev. Fin. Auth. Hlth. Care Rev. Bonds (Masonic Homes of KY), 5 3/8s, 11/15/42 BB–/P 1,400,000 1,394,834 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U., Inc.), Ser. A, 6s, 5/1/38 Baa3 855,000 898,015 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A– 4,000,000 4,092,400 11,378,742 Louisiana (0.4%) LA State Pub. Facs. Solid Waste Disp. Auth. Rev. Bonds (LA Pellets, Inc.), Ser. A, 8 3/8s, 7/1/39 B–/P 1,000,000 1,000,000 Pub. Facs. Auth. Dock & Wharf Rev. Bonds (Impala Warehousing, LLC), 6 1/2s, 7/1/36 B+/P 1,000,000 1,063,090 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 A3 2,250,000 2,263,297 4,326,387 Maine (0.4%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7 1/2s, 7/1/32 Ba1 3,000,000 3,505,680 3,505,680 Tax-Free High Yield Fund     33 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Maryland (0.6%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 $1,700,000 $2,022,744 MD State Indl. Dev. Fin. Auth. Econ. Dev. Rev. Bonds (Our Lady of Good Counsel School), Ser. A, 6s, 5/1/35 (Prerefunded 5/1/15) BB/P 600,000 625,680 Westminster, Rev. Bonds (Carroll Lutheran Village, Inc.), 5 1/8s, 7/1/34 BB/P 3,000,000 3,071,250 5,719,674 Massachusetts (4.8%) MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 2,140,000 2,527,918 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 2,616,363 2,134,847 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/39 B–/P 1,159,997 991,925 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/31 B–/P 704,147 634,021 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 500,000 524,845 (Milford Regl. Med. Ctr. Oblig. Group), Ser. F, 5 3/4s, 7/15/43 Baa3 1,000,000 1,077,440 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 238,451 173,626 (New England Conservatory of Music), 5 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 1,900,000 2,211,695 (Wheelock College), Ser. C, 5 1/4s, 10/1/37 BBB 2,000,000 2,060,740 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 2,000,000 2,082,000 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 1,186,016 9,026 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 2,150,000 2,233,420 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 B+ 6,035,000 6,039,164 (Quincy Med. Ctr.), Ser. A, 6 1/2s, 1/15/38 (In default) † D/P 972,870 97 (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 1,400,000 1,642,340 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 2,125,000 2,304,818 (Springfield College), 5 5/8s, 10/15/40 Baa1 3,500,000 3,806,915 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB+ 3,950,000 3,963,786 (Winchester Hosp.), 5 1/4s, 7/1/38 BBB+ 3,050,000 3,193,106 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 1,400,000 1,412,166 (Milford Regl. Med.), Ser. E, 5s, 7/15/32 Baa3 1,000,000 1,008,410 (Milford Regl. Med.), Ser. E, 5s, 7/15/27 Baa3 2,750,000 2,798,070 (Emerson Hosp.), Ser. E, Radian Insd., 5s, 8/15/25 BB/P 3,500,000 3,510,710 46,341,085 34     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Michigan (1.1%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB– $1,570,000 $1,624,322 Ann Arbor, Econ. Dev. Corp. Ltd. Oblig. Rev. Bonds (Glacier Hills, Inc.), State & Local Govt. Coll., 8 3/8s, 1/15/19 (Escrowed to maturity) AA+ 1,309,000 1,522,118 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 700,000 755,110 (Hurley Med. Ctr.), 6s, 7/1/20 Ba1 170,000 170,141 Ser. A, 5 1/4s, 7/1/39 Ba1 500,000 440,100 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth.), 5 3/4s, 11/15/39 A3 4,400,000 4,799,960 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 1,675,000 1,664,917 10,976,668 Minnesota (2.1%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/34 BBB– 2,400,000 2,576,304 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5 1/2s, 10/1/41 B/P 1,000,000 1,000,230 Minneapolis & St. Paul, Hsg. & Redev. Auth. Hlth. Care VRDN (Allina Hlth. Syst.), Ser. B-2, 0.07s, 11/15/35 VMIG1 1,750,000 1,750,000 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 1,375,000 1,468,293 (Presbyterian Homes), 6s, 10/1/27 BB/P 1,250,000 1,357,325 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/31 BBB 1,500,000 1,544,625 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.05s, 11/15/38 VMIG1 2,550,000 2,550,000 St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A, 6 3/8s, 9/1/31 BBB– 500,000 546,420 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A2 5,035,000 5,282,370 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 BBB– 1,250,000 1,300,925 St. Paul, Port Auth. Solid Waste Disp. Rev. Bonds (Gerdau Ameristeel US, Inc.), 4 1/2s, 10/1/37 Baa3 900,000 825,903 20,202,395 Mississippi (1.5%) Jackson Cnty., Port Fac. VRDN (Chevron USA, Inc.), 0.04s, 6/1/23 P-1 3,700,000 3,700,000 MS Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 1,000,000 1,056,870 MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. C, 0.04s, 12/1/30 VMIG1 4,000,000 4,000,000 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 Baa2 5,400,000 6,022,728 14,779,598 Tax-Free High Yield Fund     35 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Montana (0.1%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. John’s Lutheran), Ser. A, 6s, 5/15/25 B+/P $750,000 $774,923 774,923 Nebraska (0.7%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A– 1,500,000 1,706,190 (NE Gas No. 3), 5s, 9/1/32 A– 3,000,000 3,237,330 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 AA–/F 1,825,000 1,944,976 6,888,496 Nevada (1.8%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 1,560,000 1,720,056 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 151) 5s, 8/1/25 BB–/P 300,000 266,043 5s, 8/1/20 BB–/P 335,000 319,449 5s, 8/1/19 BB–/P 1,110,000 1,090,675 5s, 8/1/18 BB–/P 1,065,000 1,054,020 5s, 8/1/17 BB–/P 1,260,000 1,253,813 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BB+/P 755,000 763,577 (No. T-18), 5s, 9/1/14 CCC/P 1,675,000 1,674,212 Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 5s, 6/1/22 BB/P 485,000 510,283 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.07s, 6/1/42 VMIG1 8,955,000 8,955,000 17,607,128 New Jersey (6.8%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 5,500,000 5,549,610 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– 6,000,000 6,516,540 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Ba1 2,500,000 2,716,925 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,500,000 3,597,055 NJ State Econ. Dev. Auth. Rev. Bonds (Paterson Charter School Science & Tech.), Ser. A, 6.1s, 7/1/44 BBB– 1,130,000 1,172,928 (Cranes Mill), Ser. A, 6s, 7/1/38 BBB–/F 1,750,000 1,802,553 (Paterson Charter School Science & Tech.), Ser. A, 6s, 7/1/32 BBB– 300,000 322,008 (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 5,110,000 5,586,303 (Continental Airlines, Inc.), 5 1/2s, 6/1/33 B2 2,000,000 2,089,600 (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 2,500,000 2,664,175 (Paterson Charter School), Ser. C, 5.3s, 7/1/44 BBB– 2,250,000 2,184,210 (Lions Gate), 5 1/4s, 1/1/44 BB–/P 500,000 499,975 (Continental Airlines, Inc.), 5 1/4s, 9/15/29 B2 3,500,000 3,666,075 NJ State Econ. Dev. Auth. Energy Fac. Rev. Bonds (UMM Energy Partners, LLC), Ser. A 5s, 6/15/37 Baa3 1,000,000 1,016,180 4 3/4s, 6/15/32 Baa3 170,000 170,655 36     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value New Jersey cont. NJ State Econ. Dev. Auth. Fac. Rev. Bonds (Continental Airlines, Inc.), 5 5/8s, 11/15/30 B2 $1,000,000 $1,069,500 NJ State Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 BB–/P 3,590,000 3,642,773 NJ State Tpk. Auth. Rev. Bonds, Ser. A, 5s, 1/1/33 A+ 2,650,000 2,973,168 Salem Cnty., Poll Control Fin. Auth. Rev. Bonds (Chambers Cogeneration LP), Ser. A, 5s, 12/1/23 BBB 1,400,000 1,552,222 Tobacco Settlement Fin. Corp. Rev. Bonds Ser. 1A, 5s, 6/1/41 B2 8,000,000 5,936,400 Ser. 1A, 4 3/4s, 6/1/34 B2 7,700,000 5,737,039 zero%, 6/1/41 A– 20,000,000 4,838,400 65,304,294 New Mexico (1.5%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of NM San Juan), Ser. D, 5.9s, 6/1/40 Baa2 3,000,000 3,309,630 (San Juan), Ser. A, 4 7/8s, 4/1/33 Baa2 7,660,000 7,811,362 (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa2 2,750,000 2,804,340 13,925,332 New York (3.6%) Brooklyn Arena Local Dev. Corp. Rev. Bonds (Barclays Ctr.), 6 3/8s, 7/15/43 Baa3 3,000,000 3,353,190 Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6 7/8s, 7/1/40 B/P 715,000 740,804 NY City, Indl. Dev. Agcy. Rev. Bonds (Yankee Stadium — Pilot), AGO, 7s, 3/1/49 AA 1,000,000 1,211,560 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (American Airlines — JFK Intl. Arpt.), 7 1/2s, 8/1/16 B+/P 1,295,000 1,357,005 (British Airways PLC), 5 1/4s, 12/1/32 BB 2,325,000 2,324,861 (Jetblue Airways Corp.), 5 1/8s, 5/15/30 B 3,680,000 3,683,496 (Jetblue Airways Corp.), 5s, 5/15/20 B 480,000 480,677 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 4,180,000 4,362,332 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 1,800,000 1,805,508 NY State Liberty Dev. Corp. Rev. Bonds (7 World Trade Ctr.), Class 3, 5s, 3/15/44 Baa2 1,000,000 1,034,480 Oneida Cnty., Indl. Dev. Agcy. Rev. Bonds (St. Elizabeth Med.), Ser. A, 5 7/8s, 12/1/29 BB–/P 1,500,000 1,500,720 Onondaga Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.) 5 1/8s, 7/1/31 Ba2 2,310,000 2,371,792 5s, 7/1/42 Ba2 1,000,000 982,230 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 2,100,000 2,403,009 Suffolk Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Southampton Hosp. Assn.) Ser. B, 7 5/8s, 1/1/30 B–/P 3,160,000 3,161,675 Ser. A, 7 1/4s, 1/1/30 B–/P 750,000 750,203 Tax-Free High Yield Fund     37 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value New York cont. Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Pace U.), Ser. A, 5 1/2s, 5/1/42 BB+ $2,750,000 $2,928,970 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. John’s Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B+ 500,000 500,095 34,952,607 North Carolina (0.8%) NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 1,000,000 1,069,810 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6 1/8s, 11/1/38 BBB+/F 450,000 492,975 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 750,000 761,137 NC Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P 3,500,000 3,605,910 (First Mtge. United Methodist), Ser. C, 5 1/2s, 10/1/32 BB+/P 2,000,000 2,018,320 7,948,152 Ohio (3.5%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B3 3,300,000 2,730,915 Ser. A-2, 6s, 6/1/42 B3 2,500,000 1,956,550 Ser. A-2, 5 7/8s, 6/1/30 B3 8,055,000 6,520,442 Ser. A-2, 5 3/4s, 6/1/34 B3 6,425,000 5,106,076 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 6s, 7/1/35 BBB– 3,000,000 3,263,160 Hickory Chase Cmnty. Auth. Rev. Bonds (Infrastructure Impt.), 7s, 12/1/38F CCC/P 1,560,000 187,044 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 A3 1,550,000 1,650,611 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 1,450,000 1,630,496 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 4,850,000 5,105,304 OH State Wtr. Dev. Auth. Poll. Control Mandatory Put Bonds (6/3/19) (FirstEnergy Nuclear Generation, LLC), 4s, 12/1/33 Baa3 3,150,000 3,329,708 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds, 5 3/4s, 12/1/32 BB/P 2,225,000 2,268,988 33,749,294 Oklahoma (0.3%) OK Cnty., Fin. Auth. Rev. Bonds (Epworth Village), Ser. A, 5s, 4/1/33 BB–/P 1,070,000 984,443 Tulsa, Muni. Arpt. Trust Rev. Bonds (American Airlines, Inc.), Ser. B, 5 1/2s, 12/1/35 B+/P 2,000,000 2,082,060 3,066,503 Oregon (0.2%) Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 1,800,000 2,007,324 2,007,324 38     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Pennsylvania (4.4%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 3/4s, 10/15/40 Baa3 $765,000 $817,418 (Chatham U.), Ser. A, 5s, 9/1/35 BBB 1,000,000 1,036,920 (Chatham U.), Ser. A, 5s, 9/1/30 BBB 1,500,000 1,603,635 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (Env. Impt. — USX Corp.), 6 7/8s, 5/1/30 BB– 3,400,000 3,742,856 (United States Steel Corp.), 5 3/4s, 8/1/42 BB– 1,800,000 1,803,402 Allentown, Neighborhood Impt. Zone Dev. Auth. Rev. Bonds, Ser. A, 5s, 5/1/42 Baa2 2,250,000 2,307,893 Beaver Cnty., Indl. Dev. Auth. Mandatory Put Bonds (6/1/20) (FirstEnergy Nuclear Generation, LLC), Ser. B, 3 1/2s, 12/1/35 Baa3 5,200,000 5,265,520 Bucks Cnty., Indl. Dev. Auth. Rev. Bonds (US Steel Corp.), 6 3/4s, 6/1/26 BB– 1,460,000 1,651,216 Cumberland Cnty., Muni. Auth. Rev. Bonds (Diakon Lutheran Ministries), 5s, 1/1/36 BBB+/F 1,790,000 1,817,459 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Student Svcs., Inc. Student Hsg. at Millersville U. of PA), 5s, 7/1/34 Baa3 800,000 829,064 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A 6 1/2s, 7/1/40 BB–/P 3,000,000 3,125,070 6 3/8s, 7/1/30 BB–/P 1,375,000 1,439,831 Montgomery Cnty., Higher Ed. & Hlth. Auth. Rev. Bonds (Arcadia U.), 5 1/4s, 4/1/30 BBB 1,530,000 1,637,054 Montgomery Cnty., Indl. Auth. Resource Recvy. Rev. Bonds (Whitemarsh Cont. Care), 6 1/4s, 2/1/35 B–/P 2,400,000 2,425,824 (Whitemarsh Continuing Care Retirement Cmnty, Inc.), 6 1/8s, 2/1/28 B–/P 700,000 709,590 Northampton Cnty., Indl. Dev. Auth. Tax Alloc. Bonds (Rte. 33), 7s, 7/1/32 B/P 1,200,000 1,291,200 Northeastern PA Hosp. & Ed. Auth. Rev. Bonds (Wilkes U.), Ser. A, 5 1/4s, 3/1/42 BBB 1,000,000 1,052,230 PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6 1/4s, 10/1/43 Baa3 1,000,000 1,120,910 (Edinboro U. Foundation), 5 7/8s, 7/1/38 Baa3 1,000,000 1,037,460 (Indiana U.), Ser. A, 5s, 7/1/32 BBB+ 500,000 532,190 Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6s, 8/1/35 BBB+ 1,720,000 1,843,874 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 7/1/18 (In default) † D/P 5,263,244 6,579 (Graduate Hlth. Syst.), Ser. B, 6 1/4s, 7/1/13 (In default) *** † D/P 510,506 5 Tax-Free High Yield Fund     39 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Pennsylvania cont. Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 $3,675,000 $3,982,892 Washington Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (First Mtge. AHF/Central), 8 1/2s, 1/1/29 B/P 1,025,000 1,030,617 42,110,709 Puerto Rico (1.4%) Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5 3/4s, 7/1/41 BB 5,000,000 3,750,250 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/47 BB– 1,485,000 1,046,940 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6 3/4s, 7/1/36 BB 5,000,000 3,763,500 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A 5 1/2s, 8/1/37 BBB– 2,765,000 2,043,252 NATL, zero%, 8/1/43 AA– 20,000,000 2,960,400 13,564,342 South Carolina (0.9%) Georgetown Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5.3s, 3/1/28 BBB 500,000 500,305 SC State Pub. Svc. Auth. Rev. Bonds, Ser. A, 5 1/2s, 12/1/54 AA– 7,000,000 7,737,660 8,237,965 Texas (10.9%) Brazos River Harbor Naval Dist. Env. (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 5,150,000 5,629,053 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 3,850,000 4,156,922 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools) 6s, 8/15/33 BBB 500,000 571,885 5s, 8/15/32 BBB 1,500,000 1,584,180 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5 1/4s, 11/1/30 A+ 2,000,000 2,229,000 Grand Parkway Trans. Corp. Rev. Bonds Ser. B, 5 1/4s, 10/1/51 AA+ 6,000,000 6,541,080 (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 900,000 960,561 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.08s, 12/1/24 A-1+ 5,000,000 5,000,000 Houston, Arpt. Syst. Rev. Bonds (Continental Airlines, Inc. Term. Project), 6 1/2s, 7/15/30 B2 3,200,000 3,584,064 (Continental Airlines, Inc.), Ser. C, 5.7s, 7/15/29 B2 4,985,000 4,987,642 (United Airlines, Inc.), 4 3/4s, 7/1/24 B2 2,700,000 2,786,049 Houston, Higher Ed. Fin. Co. Rev. Bonds (Cosmos Foundation), Ser. A 5s, 2/15/42 BBB 2,250,000 2,369,565 5s, 2/15/32 BBB 2,250,000 2,445,255 40     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Texas cont. La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6 3/8s, 8/15/44 BBB $2,450,000 $2,696,225 6 1/4s, 8/15/39 BBB 2,375,000 2,605,969 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa3 4,850,000 5,123,928 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa1 2,400,000 2,747,928 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 3,000,000 3,131,850 New Hope, Cultural Ed. Facs. Fin. Corp. Rev. Bonds (Collegiate Hsg.-Tarleton St.), 5s, 4/1/39 Baa3 500,000 520,570 (Collegiate Hsg.-Tarleton St.), 5s, 4/1/34 Baa3 750,000 789,878 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5s, 4/1/29 Baa3 1,605,000 1,743,142 Newark, Cultural Ed. Facs. Fin. Corp. Rev. Bonds (AW Brown-Fellowship Leadership Academy), Ser. A, 6s, 8/15/32 BBB– 600,000 622,698 North TX, Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5 1/8s, 12/1/42 BBB– 2,500,000 2,588,575 North TX, Thruway Auth. Rev. Bonds, Ser. B, zero%, 9/1/37 AA+ 3,000,000 899,610 North TX, Tollway Auth. Rev. Bonds (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 3,370,000 3,742,823 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, stepped-coupon zero%, (6 1/2s, 1/1/15), 1/1/43 †† A2 5,300,000 6,281,401 Red River, Hlth. Retirement Facs. Dev. Corp. Rev. Bonds (Happy Harbor Methodist Home, Inc.), Ser. A, 7 3/4s, 11/15/44 B–/P 830,000 858,959 (Sears Methodist Retirement Syst. Oblig. Group), Ser. C, 6 1/4s, 5/9/53 (In default) † D/P 162,000 59,940 (Sears Methodist Retirement Syst. Oblig. Group), Ser. B, 6.15s, 11/15/49 (In default) † D/P 2,766,000 1,023,420 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 6.05s, 11/15/46 (In default) † D/P 1,833,000 678,210 (Sears Methodist Retirement Syst. Oblig. Group), Ser. D, 6.05s, 11/15/46 (In default) † D/P 317,000 117,290 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.45s, 11/15/38 (In default) † D/P 4,122,000 1,525,140 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/44 B+/P 2,550,000 2,261,366 (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/39 B+/P 1,000,000 886,450 (Air Force Village), 6 3/8s, 11/15/44 BBB–/F 4,500,000 4,802,850 Travis Cnty., Cultural Ed. Facs. Fin. Corp. Rev. Bonds (Wayside Schools), Ser. A 5 1/4s, 8/15/42 BB+ 450,000 452,093 5s, 8/15/27 BB+ 500,000 522,570 Tax-Free High Yield Fund     41 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Texas cont. TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– $4,500,000 $5,183,460 TX Private Activity Surface Trans. Corp. Rev. Bonds (LBJ Infrastructure), 7s, 6/30/40 Baa3 4,500,000 5,378,220 (NTE Mobility), 6 7/8s, 12/31/39 Baa2 3,350,000 3,932,934 Uptown, Dev. Auth. Tax Increment Contract Tax Alloc. Bonds (Infrastructure Impt. Fac.), 5 1/2s, 9/1/29 BBB 1,000,000 1,088,790 105,111,545 Utah (0.5%) Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.06s, 5/15/36 A-1+ 4,755,000 4,755,000 4,755,000 Virginia (1.9%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 1/1/31 BB–/P 575,000 579,767 Chesterfield Cnty., Hlth. Ctr. Cmnty. Res. Care Fac. Rev. Bonds (Lucy Corr Village), Ser. A, 6 1/4s, 12/1/38 B–/P 1,450,000 1,078,365 Lexington, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Kendal at Lexington), Ser. A, 5 1/2s, 1/1/37 BB–/P 1,460,000 1,475,286 VA ST Small Bus. Fin. Sr. Lien Auth. Rev. Bonds (95 Express Lanes, LLC), 5s, 1/1/40 BBB– 4,500,000 4,606,020 VA State Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6s, 1/1/37 BBB– 2,100,000 2,320,731 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 5,100,000 5,982,147 Winchester, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), Ser. A, 5.3s, 1/1/35 BBB+/F 2,000,000 2,005,480 18,047,796 Washington (0.7%) Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5s, 4/1/30 B+ 700,000 703,864 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 1,600,000 1,705,376 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa3 3,000,000 3,427,260 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa3 1,200,000 1,305,192 7,141,692 West Virginia (0.3%) Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 Baa3 500,000 512,355 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 2,330,000 2,411,340 2,923,695 42     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principalamount Value Wisconsin (1.6%) Platteville, Redev. Auth. Rev. Bonds (UW-Platteville Real Estate), 5s, 7/1/32 BBB– $1,500,000 $1,565,595 Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB– 800,000 876,256 (Trans. Infrastructure Properties), 5s, 7/1/42 BBB– 3,500,000 3,527,125 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 BB+/P 1,550,000 1,794,125 (St. Johns Cmntys. Inc.), Ser. A, 7 1/4s, 9/15/29 BB+/P 1,000,000 1,148,830 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 3,000,000 3,498,660 WI State Pub. Fin. Auth Sr. Living Rev. Bonds (Rose Villa, Inc.), Ser. A 6s, 11/15/49 BB–/P 1,000,000 1,014,440 5 1/2s, 11/15/34 BB–/P 1,685,000 1,667,594 15,092,625 Total municipal bonds and notes (cost $875,495,887) $937,823,187 PREFERRED STOCKS (1.2%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, $5.00 cum. pfd. 5,625,000 $5,626,125 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 6,000,000 5,995,020 Total preferred stocks (cost $11,625,000) $11,621,145 UNITIZED TRUST (0.1%)* Shares Value CMS Liquidating Trust 144A † 400 $1,340,800 Total unitized trust (cost $1,206,477) $1,340,800 COMMON STOCKS (0.0%)* Shares Value Tembec, Inc. (Canada) † 10,751 $31,257 Total common stocks (cost $8,077,612) $31,257 TOTAL INVESTMENTS Total investments (cost $896,404,976) $950,816,389 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $963,736,995. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. Tax-Free High Yield Fund     43 *** Security is in default of principal and interest. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ## Forward commitment, in part or in entirety (Note 1). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. (Note 1) 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 30.2% Transportation 14.5 Utilities 10.4 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $31,257 $— $— Total common stocks 31,257 — — Municipal bonds and notes — 937,617,984 205,203 Preferred stocks — 11,621,145 — Unitized trust — 1,340,800 — Totals by level $31,257 $950,579,929 $205,203 *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. 44     Tax-Free High Yield Fund Statement of assets and liabilities 7/31/14 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $896,404,976) $950,816,389 Cash 4,882,898 Interest and other receivables 10,759,251 Receivable for shares of the fund sold 1,285,470 Receivable for investments sold 2,325,406 Prepaid assets 26,829 Total assets 970,096,243 LIABILITIES Payable for investments purchased 1,501,219 Payable for purchases of delayed delivery securities (Note 1) 1,086,230 Payable for shares of the fund repurchased 1,777,070 Payable for compensation of Manager (Note 2) 384,691 Payable for custodian fees (Note 2) 5,138 Payable for investor servicing fees (Note 2) 38,722 Payable for Trustee compensation and expenses (Note 2) 410,969 Payable for administrative services (Note 2) 3,176 Payable for distribution fees (Note 2) 224,351 Distributions payable to shareholders 742,077 Other accrued expenses 185,605 Total liabilities 6,359,248 Net assets $963,736,995 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,014,734,405 Undistributed net investment income (Note 1) 5,550,766 Accumulated net realized loss on investments (Note 1) (110,959,589) Net unrealized appreciation of investments 54,411,413 Total — Representing net assets applicable to capital shares outstanding $963,736,995 (Continued on next page) The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund     45 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($807,290,439 divided by 65,811,825 shares) $12.27 Offering price per class A share (100/96.00 of $12.27)* $12.78 Net asset value and offering price per class B share ($12,502,935 divided by 1,017,339 shares)** $12.29 Net asset value and offering price per class C share ($60,957,463 divided by 4,959,212 shares)** $12.29 Net asset value and redemption price per class M share ($8,013,753 divided by 653,240 shares) $12.27 Offering price per class M share (100/96.75 of $12.27)† $12.68 Net asset value, offering price and redemption price per class Y share ($74,972,405 divided by 6,092,010 shares) $12.31 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 46     Tax-Free High Yield Fund Statement of operations Year ended 7/31/14 INTEREST INCOME $52,099,803 EXPENSES Compensation of Manager (Note 2) $4,460,113 Investor servicing fees (Note 2) 467,520 Custodian fees (Note 2) 14,920 Trustee compensation and expenses (Note 2) 65,030 Distribution fees (Note 2) 2,610,814 Administrative services (Note 2) 24,261 Other 366,141 Total expenses 8,008,799 Expense reduction (Note 2) (1,586) Net expenses 8,007,213 Net investment income 44,092,590 Net realized loss on investments (Notes 1 and 3) (7,505,950) Net realized loss on swap contracts (Note 1) (1,978,914) Net unrealized appreciation of investments and swap contracts during the year 39,905,401 Net gain on investments 30,420,537 Net increase in net assets resulting from operations $74,513,127 The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund     47 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $44,092,590 $51,265,291 Net realized loss on investments (9,484,864) (3,650,728) Net unrealized appreciation (depreciation) of investments 39,905,401 (66,946,875) Net increase (decrease) in net assets resulting from operations 74,513,127 (19,332,312) Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (207,521) (624,172) Class B (3,123) (9,409) Class C (14,804) (52,212) Class M (2,004) (6,422) Class Y (14,149) (71,462) From tax-exempt net investment income Class A (37,203,684) (41,455,061) Class B (492,264) (521,835) Class C (2,282,749) (2,727,416) Class M (342,436) (384,536) Class Y (2,822,327) (4,499,968) Redemption fees (Note 1) — 49,717 Decrease from capital share transactions (Note 4) (53,560,602) (150,095,287) Total decrease in net assets (22,432,536) (219,730,375) NET ASSETS Beginning of year 986,169,531 1,205,899,906 End of year (including undistributed net investment income of $5,550,766 and $3,589,824, respectively) $963,736,995 $986,169,531 The accompanying notes are an integral part of these financial statements. 48     Tax-Free High Yield Fund This page left blank intentionally. Tax-Free High Yield Fund     49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A July 31, 2014 $11.85 .55 .42 .97 (.55) (.55) — — $12.27 8.47 $807,290 .80 4.73 19 July 31, 2013 12.66 .57 (.83) (.26) (.55) (.55) —c — 11.85 (2.22) 843,916 .80 4.43 16 July 31, 2012 11.56 .60 1.10 1.70 (.60) (.60) —c —d 12.66 15.03 1,008,921 .81 4.94 13 July 31, 2011 11.77 .65 (.23) .42 (.63) (.63) —c —e 11.56 3.79 862,832 .80 5.74 14 July 31, 2010 10.39 .65 1.36 2.01 (.63) (.63) —c —f 11.77 19.64 908,190 .83 5.71 23 Class B July 31, 2014 $11.87 .48 .42 .90 (.48) (.48) — — $12.29 7.79 $12,503 1.42 4.11 19 July 31, 2013 12.68 .49 (.83) (.34) (.47) (.47) —c — 11.87 (2.82) 13,324 1.42 3.82 16 July 31, 2012 11.58 .52 1.10 1.62 (.52) (.52) —c —d 12.68 14.33 13,768 1.43 4.32 13 July 31, 2011 11.79 .58 (.23) .35 (.56) (.56) —c —e 11.58 3.20 11,987 1.42 5.09 14 July 31, 2010 10.40 .58 1.37 1.95 (.56) (.56) —c —f 11.79 18.99 21,822 1.45 5.12 23 Class C July 31, 2014 $11.88 .46 .41 .87 (.46) (.46) — — $12.29 7.54 $60,957 1.57 3.96 19 July 31, 2013 12.69 .47 (.83) (.36) (.45) (.45) —c — 11.88 (2.97) 69,981 1.57 3.67 16 July 31, 2012 11.58 .50 1.11 1.61 (.50) (.50) —c —d 12.69 14.24 70,823 1.58 4.13 13 July 31, 2011 11.79 .57 (.23) .34 (.55) (.55) —c —e 11.58 2.99 40,797 1.57 4.98 14 July 31, 2010 10.40 .56 1.37 1.93 (.54) (.54) —c —f 11.79 18.83 36,864 1.60 4.92 23 Class M July 31, 2014 $11.85 .52 .42 .94 (.52) (.52) — — $12.27 8.18 $8,014 1.07 4.46 19 July 31, 2013 12.66 .53 (.82) (.29) (.52) (.52) —c — 11.85 (2.48) 8,543 1.07 4.16 16 July 31, 2012 11.57 .56 1.09 1.65 (.56) (.56) —c —d 12.66 14.68 9,357 1.08 4.68 13 July 31, 2011 11.77 .62 (.22) .40 (.60) (.60) —c —e 11.57 3.61 8,544 1.07 5.47 14 July 31, 2010 10.39 .62 1.36 1.98 (.60) (.60) —c —f 11.77 19.32 9,549 1.10 5.44 23 Class Y July 31, 2014 $11.89 .58 .42 1.00 (.58) (.58) — — $12.31 8.69 $74,972 .57 4.93 19 July 31, 2013 12.70 .60 (.83) (.23) (.58) (.58) —c — 11.89 (1.99) 50,405 .57 4.65 16 July 31, 2012 11.59 .62 1.11 1.73 (.62) (.62) —c —d 12.70 15.38 103,030 .58 5.11 13 July 31, 2011 11.79 .68 (.22) .46 (.66) (.66) —c —e 11.59 4.17 58,265 .57 5.98 14 July 31, 2010 10.40 .68 1.36 2.04 (.65) (.65) —c —f 11.79 20.01 38,287 .60 5.85 23 a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Southwest Capital, which amounted to less than $0.01 per share outstanding as of August 22, 2011. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. The accompanying notes are an integral part of these financial statements. 50 Tax-Free High Yield Fund Tax-Free High Yield Fund 51 Notes to financial statements 7/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through July 31, 2014. Putnam Tax-Free High Yield Fund (the fund) is a diversified series of Putnam Tax-Free Income Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income exempt from federal income tax by investing mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)), are a combination of below-investment-grade and investment grade securities, and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 30 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest 52     Tax-Free High Yield Fund rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage interest rate risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Tax-Free High Yield Fund     53 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2014, the fund had a capital loss carryover of $108,903,444 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,428,812 $34,077,930 $38,506,742 * 4,270,473 N/A 4,270,473 July 31, 2016 17,411,277 N/A 17,411,277 July 31, 2017 33,971,635 N/A 33,971,635 July 31, 2018 14,743,317 N/A 14,743,317 July 31, 2019 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $3,240,381 recognized during the period between November 1, 2013 and July 31, 2014 to its fiscal year ending July 31, 2015. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, from dividends payable, from defaulted bond interest, and from market discount. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income 54     Tax-Free High Yield Fund tax regulations. At the close of the reporting period, the fund reclassified $1,253,413 to increase undistributed net investment income, and $1,253,413 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $84,630,469 Unrealized depreciation (29,034,820) Net unrealized appreciation 55,595,649 Undistributed ordinary income 1,850,113 Undistributed tax-exempt income 5,276,364 Capital loss carryforward (108,903,444) Post-October capital loss deferral (3,240,381) Cost for federal income tax purposes $895,220,740 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Tax-Free High Yield Fund     55 Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $399,006 ClassB 6,107 ClassC 29,389 ClassM 3,893 ClassY 29,125 Total $467,520 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,586 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $564, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to March 21, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,875,133 ClassB 104,566 ClassC 591,910 ClassM 39,205 Total $2,610,814 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $45,912 and $1,275 from the sale of classA and classM shares, respectively, and received $8,783 and $1,418 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,320 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $164,778,096 and $214,141,613, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 56     Tax-Free High Yield Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 9,257,336 $109,855,299 8,122,206 $103,300,897 Shares issued in connection with reinvestment of distributions 2,547,970 30,246,505 2,602,640 32,913,380 11,805,306 140,101,804 10,724,846 136,214,277 Shares repurchased (17,191,301) (203,192,342) (19,194,134) (242,801,505) Net decrease (5,385,995) $(63,090,538) (8,469,288) $(106,587,228) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 147,705 $1,761,752 272,673 $3,472,667 Shares issued in connection with reinvestment of distributions 34,746 413,244 33,746 427,236 182,451 2,174,996 306,419 3,899,903 Shares repurchased (287,207) (3,383,417) (269,726) (3,411,592) Net increase (decrease) (104,756) $(1,208,421) 36,693 $488,311 Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 892,349 $10,700,633 1,827,880 $23,294,772 Shares issued in connection with reinvestment of distributions 117,165 1,393,257 123,511 1,564,465 1,009,514 12,093,890 1,951,391 24,859,237 Shares repurchased (1,942,916) (22,813,563) (1,641,177) (20,696,317) Net increase (decrease) (933,402) $(10,719,673) 310,214 $4,162,920 Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 56,031 $669,288 92,277 $1,167,154 Shares issued in connection with reinvestment of distributions 26,358 312,877 27,837 352,239 82,389 982,165 120,114 1,519,393 Shares repurchased (149,873) (1,754,213) (138,195) (1,730,012) Net decrease (67,484) $(772,048) (18,081) $(210,619) Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 4,658,920 $55,276,258 3,591,968 $45,803,254 Shares issued in connection with reinvestment of distributions 149,020 1,780,347 143,393 1,821,290 4,807,940 57,056,605 3,735,361 47,624,544 Shares repurchased (2,956,143) (34,826,527) (7,608,848) (95,573,215) Net increase (decrease) 1,851,797 $22,230,078 (3,873,487) $(47,948,671) Tax-Free High Yield Fund     57 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 6: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: OTC total return swap contracts (notional)$1,000,000 As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Interest rate contracts $(1,978,914) $(1,978,914) Total $(1,978,914) $(1,978,914) Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Interest rate contracts $1,742,884 $1,742,884 Total $1,742,884 $1,742,884 58     Tax-Free High Yield Fund Federal tax information (Unaudited) The fund has designated 99.44% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. Tax-Free High Yield Fund     59 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 68,076,117 3,037,765 Ravi Akhoury 68,044,791 3,069,091 Barbara M. Baumann 68,314,720 2,799,162 Jameson A. Baxter 68,226,309 2,887,573 Charles B. Curtis 68,230,354 2,883,527 Robert J. Darretta 68,297,789 2,816,093 Katinka Domotorffy 68,201,877 2,912,004 John A. Hill 68,263,895 2,849,987 Paul L. Joskow 68,271,963 2,841,918 Kenneth R. Leibler 68,319,004 2,794,878 Robert E. Patterson 68,304,474 2,809,408 George Putnam, III 68,322,254 2,791,628 Robert L. Reynolds 68,297,610 2,816,271 W. Thomas Stephens 68,309,657 2,804,225 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 40,757,263 1,347,358 2,555,125 8,908,611 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votesfor Votesagainst Abstentions Brokernon-votes 53,324,545 1,989,928 3,687,119 12,112,289 All tabulations are rounded to the nearest whole number. 60     Tax-Free High Yield Fund About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company; UNS Energy Corporation, an Arizona utility; Cody Resources Management, a private company in the energy and ranching businesses Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Tax-Free High Yield Fund     61 Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 62     Tax-Free High Yield Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Tax-Free High Yield Fund     63 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 64     Tax-Free High Yield Fund Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation Putnam Global Asset Allocation Funds — portfolios with allocations to stocks, bonds, and money market instruments that are adjusted dynamically within specified ranges as market conditions change. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund George Putnam Balanced Fund Putnam RetirementReady® Funds — portfolios with automatically adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady 2055 Fund RetirementReady 2050 Fund RetirementReady 2045 Fund RetirementReady 2040 Fund RetirementReady 2035 Fund RetirementReady 2030 Fund RetirementReady 2025 Fund RetirementReady 2020 Fund RetirementReady 2015 Fund Putnam Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Tax-Free High Yield Fund     65 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 66     Tax-Free High Yield Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Auditor PricewaterhouseCoopers LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer Tax-Free High Yield Fund     67 This report is for the information of shareholders of Putnam Tax-Free High Yield Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 68     Tax-Free High Yield Fund Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2014	$79,211	$ — $12,913	$ — July 31, 2013	$96,150	$ — $12,859	$ — For the fiscal years ended July 31, 2014 and July 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $589,087 and $160,359 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
